UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1186


STATE OF WEST VIRGINIA,

                     Plaintiff - Appellee,

              v.

JOSEPH ZIEGLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:19-cv-00325)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Ziegler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Ziegler appeals the denial of his Fed. R. Civ. P. 60(b) motion for

postjudgment relief, filed after the district court rejected Ziegler’s attempt to remove to

federal court Ziegler’s state court misdemeanor prosecution and remanded the matter to

the Magistrate Court for Clay County, West Virginia. We review the district court’s order

denying Rule 60(b) relief for an abuse of discretion. Wells Fargo Bank, N.A. v. AMH

Roman Two NC, LLC, 859 F.3d 295, 299 (4th Cir. 2017). On appeal from the denial of a

Rule 60(b) motion, “we do not review the merits of the underlying order but rather only

whether the movant satisfied the requirements for Rule 60(b).” Id. It is well established

in this circuit that, “[t]o obtain relief from a judgment under Rule 60(b), a moving party

must first show (1) that the motion is timely, (2) that he has a meritorious claim or defense,

and (3) that the opposing party will not suffer unfair prejudice if the judgment is set aside.”

United States v. Welsh, 879 F.3d 530, 533 (4th Cir. 2018). Once a movant satisfies this

threshold showing, he must then demonstrate that he is entitled to relief under one of the

six subsections of Rule 60(b). Id.

       We have reviewed the record and conclude the district court did not abuse its

discretion in denying Ziegler’s Rule 60(b) motion. We therefore affirm for the reasons

stated by the district court. State of W. Va. v. Ziegler, No. 2:19-cv-00325 (S.D.W. Va. Jan.

28, 2020). We deny as unnecessary Ziegler’s motion for a certificate of appealability. We

dispense with oral argument because the facts and legal contentions are adequately




                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3